TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-000201-CV



          Wayne Novy, by and through his legal guardian Forrest Novy, Appellant

                                                   v.


                    Texas Health and Human Services Commission; and
           Kyle L. Janek, M.D., in his official capacity as Executive Commissioner
              of the Texas Health and Human Services Commission, Appellees


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         NO. C-1-CV-14-010055, HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               Previously, on the parties’ joint motion, we abated this appeal until December 18,

2015, and directed the parties to file either a status report or a motion to dismiss by that date. In

accordance with our directive, the parties have filed a joint status report explaining that the decision

that is the basis of this dispute is still being reevaluated by the agency. The parties have also filed

a joint motion requesting that we extend the abatement period.

               We will grant the motion and abate the appeal until further order of this Court. All

appellate deadlines will be tolled during the period of abatement. The parties are instructed to file

either a status report or a motion to dismiss the appeal on or before March 18, 2016.
Before Chief Justice Rose, Justices Pemberton and Field

Abated

Filed: December 11, 2015




                                              2